Per Curiam,
We find no error in distributing the money to the mechanics’ liens. The mortgage in favor of J. J. Pepperday was not filed until more than sixty days from its execution, and after the mechanics’ liens had attached. This answers the first and second specifications of error. The third does not conform to the rules of court and will not be considered. The fourth specification alleges that the court below erred in allowing interest on the liens to the day of distribution. This was doubtless an oversight, and would have been corrected in the court below had the attention of the learned judge been called to it. The interest should have been allowed only to time of sale.
With this modification the decree is affirmed and the appeal dismissed at the costs of the appellant.